DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-9, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites soot particles are agglomerated based on size of a plurality of agglomerator tubes. The clause “wherein the soot particles are agglomerate” implies the occurrence of agglomeration and “based on the size of the tubes” implies whether or not agglomeration occurs is based on the size of the tubes.  Thus, it is unclear how a size of agglomerator tubes can determine whether agglomeration occurs or does not occur.  Also, since the apparatus is a tube inside of which where agglomeration occurs, then it is inferred that agglomeration occurs regardless of the size of the tube. This makes it unclear what is actually dependent on the size of the agglomerator tubes.
In claim 1, it is also unclear what size is being referred to. Is it a diameter, length, etc. of the tubes? 
Claim 9 recites compaction of soot particles while flow dehydration gas, and dehydration gas interacting with a soot preform. It is unclear how the soot preform is related to the soot particles. 
Claim 11 recites dehydrating soot particles. Claim 11 also recites the dehydration gas removes an OH ion concentration from a soot preform. It is unclear how the soot preform is related to the soot particles. 
Claim 12 recites the limitation a soot preform in  line 2. It is unclear how this soot preform relates to the preform of claim 1. Furthermore, claim 12 recites this soot preform leads to a glass preform. It is unclear how the glass preform of claim 12 is related, if at all, to the glass preform of claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oswald et al. (2008/0203625) in view of Maginot et al. (5,785,941), Best et al. (3,423,324), and Bookbinder et al. (2019/0186356). Regarding claim 1, Oswald teaches a method for producing a glass preform, comprising producing soot particles by heating a precursor material, such as SiCl4, with a burner, wherein one or more impurities is also produced, i.e. hydrochloric acid containing gases ([0073], [0089], [0145]). Oswald doesn’t specify a plurality of burners, but it would have been obvious to one of ordinary skill in the art to employ a plurality of burners so as to increase the efficiency and production rate of the process, thereby producing more soot particles. Oswald also suggests a reaction chamber for preparing the soot particles ([0098]). Although a combustion chamber is not specified, it would be obvious to expect one in order to contain the soot particle produced.  Maginot teaches a method for producing soot particles in a combustion chamber, the method comprising heating the precursor materials with a plurality of combustion burners, thereby producing soot particles and one or more impurities (col. 1 lines 63-67, col. 2 lines 17-22, 30-34, col. 3 lines 49-55).  Maginot further teaches the combustion chamber comprises an inlet in addition to the plurality of burners, wherein the inlet is used for the insertion of a purging gas in the chamber (col. 1 lines 52-58, col. 2 lines 49-58).  Maginot teaches the gas inlets helps prevents the adhesion of soot particles to the chamber walls (claim 8). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to further adapted the process of Oswald to further comprise of a combustion chamber, multiple burners and inlets in the combustion chamber for the production of soot particles, wherein the inlets allows for a gas supply to help prevent sticking of the soot particles on the chamber walls.  
Maginot further teaches the combustion chamber is made of a high-alloy stainless steel (col. 2 lines 23-26), but doesn’t specify Hastelloy material. Bookbinder teaches metal alloys commonly used for a combustion chamber include stainless steel and Hastelloy, amongst other ([0036]). As such, Maginot teaches Hastelloy is a known alternative to stainless steel for use in extreme environments such as combustion chambers. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized Hastelloy in the combustion chamber of Maginot, as it a common material for combustion chambers, as taught by Bookbinder.
Oswald teaches the method further comprises separating the soot particles from the impurities in a cyclone separator ([0145]), and collecting the soot particles along pipes ([0098]). Oswald further teaches compacting the soot particles and pressing the soot particles to form a preform body, and sintering the preform body into a glass preform ([0012], [0014], [0016], [0019]-[0020], [0117], [0122], [0125]), wherein the compacting would naturally occur in a preform compaction chamber. However, Oswald is silent regarding an agglomeration step for the soot particles.  Best teaches a method for producing soot particles comprising reacting SiCl4 with a combustion burner to produce silica soot particles and some impurities (col. 4 lines 72-75, col. 5 lines 1-20). Best also teaches the steps of separating impurities from the soot particles, agglomerating and collecting the soot particles (col. 6 lines 41-54), wherein containers 32/36/40 are considered agglomeration tubes as well as collection chambers (figure 1,col. 3 lines 62-75, col. 4 lines 1-11). Best teaches agglomeration is performed inside the plurality of containers (col. 6 lines 41-44), wherein two of the agglomeration containers (36/40) are enveloped in an environment at an optimum temperature of 120°C and one of the agglomeration container is sitting in ambient air (col. 6 lines 41-44, col. 4 lines 13-16), the ambient air being considered a cooling layer, especially since the burner operates at a temperature of about 900-1200°C (col. 1 lines 62-70).  Furthermore, since agglomeration occurs in the containers, it is deemed sized to produced agglomeration of the soot particles. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for the added step of agglomerating the soot particles using a cooling layer, so as to produce soot particles of larger size for collection.
Regarding claim 4, Oswald and Best teach the precursor material is silicon tetrachloride and the impurities includes HCl and water vapor ([0143], col. 6 lines 45-46, respectively).
Regarding claim 5, both Oswald and Best teach using silicon tetrachloride as the precursor material ([0145], col. 5 line 1, respectively).
Regarding claim 6, Best teaches the containers 36 and 40 (the agglomerator tubes) are surrounded by a cooling layer of air at a temperature of 120°C that facilitates cooling of the soot particles (which are produced at a temperature of  around 1200°C) in the tubes (col. 6 lines 22-25, 41-44, 55-60, col. 1 lines 62-70). Best also teaches container 32 is surrounded by ambient air, which is considered a cooling layer (col. 6 lines 41-44, col. 4 lines 13-16).
Regarding claim 7, Oswald teaches the cyclone separator facilitates separation of the soot particles from the impurities, such as hydrochloric-acid containing gas ([0145]).
Regarding claim 8, Oswald teaches the compaction of the soot particles to form a preform body is performed using hot isostatic compaction or cold isostatic compaction process ([0016]).
Regarding claims 9 and 11, Oswald teaches the compaction of the soot particles to form a preform body comprises several steps including forming green body with the soot particles, drying (dehydration) and partially sintering the green body in a chamber of a furnace by continuously supplying chlorine to remove water and dry the preform body ([0016]-[0018], [0021], [0119]).  Although it was not made explicit to dehydrate the soot particles in the preform compaction chamber, it would have been obvious to one of ordinary skill in the art at the time of the invention to try to combine the dehydration step and compaction step by flowing chlorine gas in the compaction chamber, so as provide for a more efficient process, wherein two steps can be combined into one.
Regarding claim 12, Oswald teaches the sintering of the compacted preform in a chamber of a furnace results in a glass preform ([0122], [0125]).
Response to Arguments
Applicant's arguments filed September 22, 2022 have been fully considered but they are not persuasive. Regarding the 112(b) rejection of claim 1, applicant points to [0030] and cites the agglomerated tubes and cooling layers may kept as nonfunctional based on the particle size requirement. It is not clear what this even means. It is also not clear how this further explains how a size of agglomerator tubes can determine whether agglomeration occurs or does not occur or what is actually dependent on the size of the agglomerator tubes.
Applicant has presented a piecemeal analysis of the references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues (on page 11) Oswald does not disclose the soot particles are produced using a plurality of soot burners (this is made obvious by Maginot), a combustion chamber made of Hastelloy material (made obvious by Bookbinder), agglomeration of the soot particles (made obvious by Best), the production of impurities (disclosed by Oswald [0145], and Maginot col. 3 lines 52-55), and compaction by uniaxial compaction or cold/hot isostatic compaction (not a claimed feature of claim 1).
Regarding Maginot, applicant argues Maginot does not disclose producing soot particles using a plurality of burners (disclosed by Maginot col. 2 lines 30-32), soot particles made with impurities (disclosed by Maginot col. 3 lines 52-55), a combustion chamber made of Hastelloy material (made obvious by Bookbinder), agglomerator tubes (made obvious by Best), cyclone separator (already disclosed by Oswald), and compaction by uniaxial compaction or cold/hot isostatic compaction (not a claimed feature of claim 1).
Regarding Best, applicant argues Best does not disclose producing soot particles using a plurality of burners (made obvious by Maginot), a combustion chamber filled with purging gas (also made obvious by Maginot), combustion chamber made of Hastelloy material (made obvious by Bookbinder), cyclone separator (disclosed by Oswald), and compaction by uniaxial compaction or cold/hot isostatic compaction (not a claimed feature of claim 1). Regarding agglomeration based on the size of the plurality of agglomerator tube, since the agglomerator containers results in agglomeration of the soot particles, then the agglomerator containers is sized properly. 
Regarding Bookbinder, applicant argues Bookbinder does not disclose producing soot particles using a plurality of burners (made obvious by Maginot), a combustion chamber filled with purging gas (also made obvious by Maginot), combustion chamber made of Hastelloy material (disclosed by Bookbinder in [0036]), cyclone separator (disclosed by Oswald), and compaction by uniaxial compaction or cold/hot isostatic compaction (not a claimed feature of claim 1)
Applicant further argues the references (individually) do not address drawbacks such as reduced material efficiency, high running cost, high time consumption, or reduced footprint. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741